Citation Nr: 1822399	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-31 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities.

3. Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from October 1992 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was previously before the Board, most recently in March 2017, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1. There is no probative evidence linking a current acquired psychiatric disability      to the Appellant's military service.

2. The Appellant has no service-connected disabilities.

3. The Appellant does not have qualifying active duty service for nonservice-connected pension purposes.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for an acquired psychiatric disability have not been met.  38 U.S.C. §§ 101, 1110, 5107 (2012); 38 C.F.R.       §§ 3.6, 3.303, 3.304 (2017).



2. The requirements to establish entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

3. The criteria for nonservice-connected pension benefits have not been met.  38 U.S.C. §§ 101, 1521 (2012); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Active military, naval, or air service includes active duty, any period of active   duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during (INACDUTRA) in which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C. §101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C. §§ 316, 502, 503, 504, or 505. 38 U.S.C. §101 (22), (24); 38 C.F.R. §3.6(c)(3). Service connection may be granted for injury or disease incurred while on ACDUTRA. 38 U.S.C. § 101(24).  INACDUTRA is defined as duty (other than full-time duty) under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C. § 101(23).  Service connection may be granted for injuries incurred while on INACDUTRA, but not for disease.  38 U.S.C. § 101(24). Presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 


Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

When a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. 38 C.F.R. § 3.304(f)(5) (2017); see also Patton v. West, 12 Vet. App. 272, 277 (1999). Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the record reflects the Appellant has been diagnosed during   the course of the claim with various psychiatric disorders. Accordingly, the first criterion for establishing service connection, a current disability, has been established.  The question becomes whether the condition is related to military service.

The Appellant has asserted that she has an acquired psychiatric disorder, including PTSD and/or anxiety due to service.  Specifically, she claims that she witnessed a live grenade explosion in which several fellow service members were injured and that she was sexually assaulted.  In a July 2010 statement, the Appellant reported witnessing an incident during basic training wherein a grenade accidently exploded near the Appellant's platoon, severely injuring three fellow service members.  She stated that she has experienced nervousness, anxiety, depression and flashbacks as   a result of this incident.  She additionally stated that while in basic training she was sexually harassed, including improper sexual contact, by a drill sergeant.  She stated that she did not report the incident for fear of repercussions on her military career.

The Appellant's service treatment records (STRs) are silent for complaints of,        or treatment for, mental health symptoms during ACDUTRA. Additionally, 
there is no evidence in her STRs or her service personnel records which tends         to corroborate her claimed MST. Moreover, the grenade accident could not be verified.  In July 2010, the Defense Personnel Records Information Retrieval System (DPRIS) responded with a negative finding of any injuries incurred by    any soldiers where the Appellant was stationed during basic training. Research included a search of U.S. casualty information for the relevant parties. In addition,   a September 2010 search of the U.S. Army Crime Records Center revealed no criminal investigation reports as a result of the incident.

Thus, the Appellant's claimed stressors have not been verified or corroborated. Furthermore, the Board does not find the Appellant to be a reliable historian, for reasons including inconsistencies in her reporting of her military sexual trauma    (MST) and symptomatology to treatment providers, as well as the reported desire      for monetary gain as expressed to treatment providers. In weighing credibility,          VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza      v. Brown, 7 Vet. App. 498 (1995).



At a visit in December 2009, the Appellant reported the incident in basic training,   to which she attributed her depression.  The medical provider noted the Appellant reported that she was depressed, but that her affect was not consistent with that report.  At a December 2009 visit with a psychiatrist, the Appellant reported vague reports of anxiety and depression. The VA provider noted the Appellant seemed very interested in linking her symptoms to an event in service; namely, the grenade explosion.  The examiner documented that the Appellant did not exhibit classic 
signs of PTSD and did not endorse clear "neurovegetative symptoms of depression." The Appellant denied any previous history of mental health counseling, including medication or therapy. There was no mention at the time of any sexual assault or sexual harassment. On mental status examination, the psychiatrist again noted a depressed mood with an incongruent affect, with attendant superficiality to her presentation. She also noted the Appellant was slightly dramatic and lacked substance to her reported symptoms. Lastly, the examiner relayed the Appellant's perceived interest in tying the incident in the military to her current vague symptoms. The examine provided no diagnosis of any acquired psychiatric disability at that time, noting that further evaluation for PTSD, depressive disorder or anxiety disorder        and possible malingering was required.

In a September 2010 treatment note she reported that she has felt depressed for the past several months, which is aggravated by her current living situation. She was diagnosed with mood disorder versus adjustment disorder.  In a November 2010 report to SSA, she mentioned the grenade incident during military service but       did not mention an MST during service; rather, she reported a domestic violence incident by a relative as resulting in psychiatric symptoms.    

At visits with the Vet Center, the Appellant reported the incident with the grenade as well as the report of sexual misconduct.  The treatment provider noted that during their visits, the Appellant did not experience PTSD, although she did experience anxiety and depression.  She also noted that throughout the record of visits, the Appellant appeared intent on obtaining a 100 percent disability rating   and focused more on the effects of the grenade explosion rather than the MST,       on which she had based her initial claim.  The Appellant also cited frustration     
with being denied services at the VAMC as contributing to her symptoms, contrary to her documented receipt of services; when confronted with that inconsistency,   she expressed frustration that the VA had not complied with her requests for specific services.  The Appellant later admitted to falsely endorsing suicidal ideations in order to be seen at the VAMC emergency room rather than wait for   her appointment. Overall, the Appellant was noted to have a somewhat grandiose    sense of entitlement with respect to her right to VA treatment, VA benefits, as          well as limited insight into realistic goals for employment.

In a December 2011 visit with a private treatment provider, the Appellant reported that she was raped while in the service. However, that assertion is inconsistent     with an April 2010 session at the Vet Center, where she described her MST as inappropriate touching and stated that she did not experience rape. In a May 2010 session she elaborated that the drill sergeant touched her breast when they were in the field. Thus, the Appellant's account of the incident has appeared to escalate since her initial reports.

A private medical provider evaluating the Appellant for her SSA claim noted that with respect to her non-psychiatric medical conditions, the Appellant's description of the severity of her pain was unsupported by the medical and other evidence of record.  He opined based on the evidence of record that the Appellant's statements were only partially credible.  The Board also notes that on her January 2011 VA Form 21-8940 she stated she was a substitute teacher but in a report to SSA, she stated she was an assistant principle.

For the reasons sets forth above, the Board finds that the Appellant is not a reliable historian, and her assertions alone are not sufficient to support that the claimed stressors actually occurred. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Caluza, 7 Vet. App.    at 511; Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

Furthermore, a VA examination was scheduled to determine whether a current psychiatric disorder was related to her military service. However, the Appellant did not report to the examination.  To date, neither the Appellant nor her representative has submitted "good cause" as to her failure to attend the examination.  The duty to assist is not always a one-way street. If a claimant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Finally, none of the medical evidence provides a probative opinion linking the Appellant's current psychiatric disorders to service for reasons other than the unverified/uncorroborated stressors.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for an acquired psychiatric disability is denied.  38 U.S.C. §5107(b) (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990). 

Entitlement to TDIU

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

As noted above, the Appellant's claim for service connection for an acquired psychiatric disability is denied, and she has no other service-connected disabilities. Accordingly, she cannot meet the threshold criteria for assignment of a TDIU and 
the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that in cases where the law is dispositive, the claim should be denied because of the absence of legal merit).

Entitlement to Nonservice-Connected Pension Benefits

VA will grant non-service-connected disability pension benefits to a wartime veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from non-service-connected disability not due to his own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. §§3.274, 3.275, and has an annual income that does not exceed the applicable maximum annual pension rate (MAPR).  38 U.S.C. §§ 1502, 1521, 1522 (2012); 38 C.F.R.     §§ 3.3, 3.23 (2017).

The term "active military, naval, and air service" is defined by statute, and includes active duty, and any period of active duty for training in which the individual concerned was disabled or died from a disease or injury incurred or aggravated       in line of duty.  38 C.F.R. § 3.6 (2017).

The term "period of war" is defined by statute, and includes the Persian Gulf War. The Appellant's period of ACDUTRA occurred during the Persian Gulf War.  

The Appellant served from March 1992 to April 1993 with the Pennsylvania Army National Guard.  As the Appellant's entire period of service was with the National Guard and was ACDUTRA, and she has not established a service-connected disability, her ACDUTRA does not qualify as active military service as defined       by statute.

The Board notes the Appellant filed an application for correction of military records with the Department of the Army, seeking to prove wartime service in 1997 and 1998 for purposes of obtaining VA benefits. A May 2010 Board of Corrections decision denied the request, noting there was no evidence to support her contention that was called to active duty during her activities with the National Guard during that time. 

As the Appellant does not have qualifying active service, entitlement to non-service-connected pension benefits must be denied as a matter of law. Sabonis,          6 Vet. App. 426.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

Entitlement to TDIU is denied.

Entitlement to nonservice-connected pension benefits is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


